Contrary to the defendant’s contention, he was not deprived of a fair trial because the trial court permitted the prosecution to introduce a recording of a telephone call to the 911 emergency number reporting that a person matching the defendant’s description committed an uncharged robbery. The challenged evidence was properly admitted to “provide background information as to how and why the police pursued and confronted [the] defendant” (People v Tosca, 98 NY2d 660, 661 [2002]; see People v Wilson, 82 AD3d 797, 799 [2011]; People v Givhan, 78 AD3d 730, 731 [2010]; People v Stevenson, 67 AD3d 605 [2009]; *1113People v Jenkins, 49 AD3d 780 [2008]), and the challenged evidence was more probative than prejudicial (cf. People v Resek, 3 NY3d 385, 389 [2004]). Moreover, the trial court nullified any potential prejudice by properly instructing the jury several times as to the limited purpose of this evidence (see People v Tosca, 98 NY2d at 661; People v Wilson, 82 AD3d at 799; People v Givhan, 78 AD3d at 731). Angiolillo, J.E, Hall, Austin and Miller, JJ., concur.